Exhibit 10.1

 

SUBSCRIPTION AGREEMENT
FOR
COMMON STOCK

 

This Subscription Agreement for Common Stock (“Agreement”) is entered into this
30th day of June 2009 between GOLD RESOURCE CORPORATION (“Company”), a
corporation incorporated under the laws of the State of Colorado, and HOCHSCHILD
MINING HOLDINGS LIMITED (“Hochschild”), a private limited company organized
under the laws of England and Wales.  The Company and Hochschild may hereinafter
be referred to as the “Parties” or individually as a “Party”.

 

RECITALS

 

WHEREAS, on December 5, 2008, the Parties entered into a Strategic Alliance
Agreement providing, among other things, a right of first refusal in favor of
Hochschild to provide additional equity financing to the Company in
circumstances described therein; and

 

WHEREAS, in accordance with the terms of the Strategic Alliance Agreement, the
Company delivered written notice to Hochschild on June 10, 2009 that it
determined to solicit additional equity financing and Hochschild has elected to
provide such financing to the Company; and

 

WHEREAS, the Board of Directors of the Company (“Board of Directors”) has
authorized the Company to enter into this Agreement and the parties wish to
memorialize the terms and conditions of their agreement; and

 

WHEREAS, certain capitalized terms used in this Agreement are defined in Article
I hereof.

 

NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the mutual conditions, covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by both Parties,
the Parties hereby agree as follows:

 


ARTICLE 1

DEFINITIONS

 

Definitions.  In this Agreement, unless the context otherwise requires:

 

“Affiliate” shall have the meaning ascribed thereto in the Securities Act;

 

“Agreement” means this subscription agreement including the Schedules attached
hereto and any instrument amending this Agreement and “hereof”, “hereto”,
“hereunder” and similar expressions mean and refer to this Agreement and not to
a particular Article, Section, Subsection or Paragraph;

 

1

--------------------------------------------------------------------------------


 

“Audited Financial Statements” means the comparative audited consolidated
financial statements of the Company for the years ended December 31, 2008 and
December 31, 2007;

 

“Authority” and “Authorities” means any (i) multinational, federal, provincial,
state, regional, municipal, local or other government, governmental or public
department, securities commission (including the Securities Commissions),
central bank, court, tribunal, arbitral body, commission, board, bureau or
agency, domestic or foreign, (ii) any subdivision, agent, commission, board, or
authority of any of the foregoing, or (iii) any quasi-governmental or private
body exercising any regulatory, expropriation or taxing authority under or for
the account of any of the foregoing, and includes a stock exchange and any other
self-regulatory authority;

 

“Board of Directors” means the board of directors of the Company;

 

“Business Day” means any day which is not a Saturday, a Sunday or a day on which
banks are generally closed for business in Denver, Colorado or London, England;

 

“Claims” means all losses, damages, expenses, Liabilities, claims and demands of
whatever nature or kind, including all reasonable legal fees and disbursements;

 

“Closing” means the completion of the issue and delivery by the Company and the
acquisition by Hochschild of the Purchased Shares pursuant to this Agreement;

 

“Closing Date” has the meaning given to it in Section 2.5;

 

“Company” has the meaning given to it in the preamble hereto;

 

“Company Indemnities” has the meaning given to it in Section 9.2;

 

“Contracts” means all agreements, arrangements, understandings, commitments and
undertakings (whether written, electronic or oral), to which a Person is a party
or a beneficiary or pursuant to which any of its property or assets are or may
be affected;

 

“Convertible Securities” with respect to a corporation or other person, means
all Warrants, rights, agreements or options, present or future, contingent or
absolute, or any right or privilege capable of becoming a right, agreement or
option, for the purchase, subscription or issuance of any shares in the capital
of such corporation or other person or any other security convertible or
exchangeable for shares in the capital of such corporation or other person,
including options granted to officers, directors or employees, whether issued
pursuant to an established plan or otherwise;

 

2

--------------------------------------------------------------------------------


 

“Debt Instrument” means any loan, bond, debenture, promissory note or other
instrument evidencing material indebtedness for borrowed money or other material
liability;

 

“Eligible Expenses” has the meaning given to it in Section 2.6;

 

“Environmental Laws” means federal, state, municipal or local Laws and Permits
relating to environmental, health or safety matters;

 

“Existing Properties” means the properties, including but not limited to (i) El
Aguila (including the La Arista deposit), (ii) Las Margaritas, (iii) Solaga, and
(iv) El Rey, each located in Oaxaca, Mexico, over which the Company holds
interests;

 

“Final Closing” has the meaning given to it in Section 2.5;

 

“Hochschild Indemnitees” has the meaning given to it in Section 9.1;

 

“Laws” means any and all applicable (i) laws, constitutions, treaties, statutes,
codes, ordinances, orders, decrees, rules, regulations and municipal by-laws,
(ii) judicial, arbitral, administrative, ministerial, departmental or regulatory
judgments or orders of any Authorities, and (iii) policies, guidelines and
protocols;

 

“Liabilities” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due;

 

“Lien” means any mortgage, easement, encroachment, adverse claim, and assignment
by way of security, security interest, servitude, pledge, charge, lien,
assignment, hypothecation, conditional sale agreement, title retention,
preferential right, trust arrangement, right of set-off, counterclaim or
banker’s lien, financing statement, privilege or priority, or other encumbrance
of any kind having the effect of security, any designation of loss payees or
beneficiaries or any similar arrangement under or with respect to any insurance
policy or any preference of one creditor over another arising by operation of
law;

 

“Material Adverse Effect” means in respect of any Person, individually or
together with other adverse effects, any matter or action that has an effect
that is, or would reasonably be expected to be, material and adverse to (A) the
assets, liabilities, results of operations, capitalization or business condition
(financial or otherwise) or prospects of such Person and its subsidiaries, taken
as a whole, or (B) such Person’s ability to consummate the transactions
contemplated by this Agreement;

 

“Options” means outstanding options to acquire Shares of the Company under the
Stock Option Plan;

 

3

--------------------------------------------------------------------------------


 

“Parties” means the Company and Hochschild, collectively, and “Party” means any
one of them;

 

“Permits” means all permits, consents, waivers, licenses, certificates,
approvals, authorizations, registrations, franchises, rights, privileges, quotas
and exemptions, or any item with a similar effect, issued or granted by any
Authority;

 

“Person” means an individual, partnership, unincorporated association,
organization, syndicate, corporation or trust or a trustee, executor,
administrator or other legal or personal representative;

 

“Purchase Price” means US$4.00 per share or a total of US$20,000,000.

 

“Purchased Shares” means the number of Shares subscribed for by Hochschild under
Section 2.1 of this Agreement;

 

“Regulatory Approvals” means those authorizations, sanctions, rulings, consents,
orders, waivers, exemptions, licenses, Permits and other approvals (including a
lapse, without objection, of a prescribed time under a statute or regulation
that states that a transaction may be implemented if a prescribed time lapses
following the giving of notice without an objection being made) of corporate
bodies or Authorities or third parties required in connection with the
consummation of the subscription for and issuance of the Purchased Shares;

 

“Securities Act” shall have the meaning given to it in Section 2.4;

 

“Securities Commissions” means the securities regulator in each jurisdiction
whose Securities Laws are applicable to the Company;

 

“Securities Laws” means the Laws relating to securities of the Company and the
regulations and rules made and forms prescribed thereunder together with all
applicable published policy statements, blanket orders, rulings and notices
adopted by the Securities Commissions of each such jurisdiction or applicable in
such jurisdictions;

 

“Shares” means common shares in the capital of the Company;

 

“Strategic Alliance Agreement” has the meaning assigned to it in the Recitals of
this Agreement;

 

“Tax Returns” means any return, declaration, report, schedule, information
statement or return with respect to Taxes required to be filed with an
Authority;

 

“Taxes” means, in respect of a Person, any and all taxes and related
governmental charges (including assessments, charges, duties, rates, fees,
imposts, levies or other governmental charges and interest, penalties or
additions associated therewith) including U.S. federal, provincial, municipal
and local, foreign or other income, franchise, capital, real property, personal
property, tangible, withholding,

 

4

--------------------------------------------------------------------------------


 

payroll, employer health, social security, transfer, sales, use, consumption,
IVA, excise, anti-dumping, stamp, countervail and value added taxes, all other
taxes of any kind for which the Person may have any liability whether disputed
or not and all employment insurance premiums;

 

“Tranche One Closing Date” has the meaning given to it in Section 2.5;

 

“Tranche One Closing” has the meaning given to it in Section 2.5;

 

“Tranche Two Closing Date” has the meaning given to it in Section 2.5;

 

“Tranche Two Closing” has the meaning given to it in Section 2.5;

 

“Unaudited Financial Statements” means the comparative unaudited interim
financial statements of the Company for the periods ended March 31, 2009 and
2008;

 

“Warrants” means, collectively, (i) outstanding warrants to acquire Shares in
the Company, and “Warrant” means any one of the foregoing;

 

“Withdrawal” has the meaning given to it in Section 2.6; and

 

“Withdrawal Notice” has the meaning given to it in Section 2.6.

 

Interpretation.  In this Agreement, unless the context otherwise requires, the
following rules apply:

 

(a)                                  the use of words in the singular or plural,
or with a particular gender, shall not limit the scope or exclude the
application of any provision of this Agreement to such Person or Persons or
circumstances as the context otherwise permits;

 

(b)                                 unless otherwise specified, time periods
within, or following which any payment is to be made or act is to be done shall
be calculated by excluding the day on which the period commences and including
the day on which the period ends and by extending the period to the next
Business Day, if the last day of the period is not a Business Day;

 

(c)                                  reference to legislation or to a provision
of legislation includes a modification or re-enactment of it, a legislative
provision substituted for it and a regulation or statutory instrument issued
under it;

 

(d)                                 all amounts expressed herein in terms of
money refer to the lawful currency of the United States of America and all
payments made hereunder shall be made in such currency;

 

(e)                                  headings in this Agreement are for
convenience only and shall not affect its interpretation; and

 

5

--------------------------------------------------------------------------------


 

(f)                                    references to “include”, “includes” or
“including” and the like shall be construed, in each case, as if followed by the
words “but without limitation”.

 


ARTICLE 2


SUBSCRIPTION


 


2.1                                                                              
SUBSCRIPTION FOR SHARES


 

Subject to the terms and conditions of this Agreement, Hochschild hereby
subscribes for and agrees to purchase a total of five million (5,000,000) Shares
(the “Purchased Shares”) at the Purchase Price.

 


2.2                                                                              
ACCEPTANCE


 

By its execution of this Agreement, the Company hereby accepts the subscription
by Hochschild for the Purchased Shares and subject to the terms and conditions
of this Agreement, agrees to issue and sell the Purchased Shares to Hochschild
on the respective Closing Dates.

 


2.3                                                                              
PAYMENT OF PURCHASE PRICE


 

As described further in Section 2.5 below, and subject to the conditions set
forth in Sections 2.5 and 3.2 below, Hochschild shall pay to the Company the
Purchase Price by wire transfer in immediately available funds as the Company
shall direct in writing.

 


2.4                                                                              
RESTRICTED SECURITIES


 

Hochschild hereby acknowledges and agrees that the Purchased Shares have not
been and will not be registered under the United States Securities Act of 1933,
as amended (the “Securities Act”), but will be issued pursuant to an exemption
from the registration requirements of the Securities Act.  As a result, the
certificate representing the Purchased Shares shall bear a restrictive legend
and transfer of the Purchased Shares shall be restricted as hereinafter set
forth.

 


2.5                                                                              
CLOSINGS


 

(a)           Contemporaneously with execution of this Agreement (the “Tranche
One Closing”), a closing for 1,250,000 Shares of the total Purchased Shares and
payment of $5,000,000 of the total Purchase Price shall be completed at the
offices of the Company in Denver, Colorado or such other place, date or time as
the Company and Hochschild may agree (the “Tranche One Closing Date”).  At that
place and time, and subject to the conditions set forth in Section 3.1 below,
the Company shall deliver or cause to be delivered to Hochschild, one or more
certificates representing 1,250,000 of the Purchased Shares against payment of
the corresponding portion of the Purchase Price.

 

(b)           By July 20, 2009, a closing for 3,750,000 Shares of the total
Purchased Shares and payment of $15,000,000 of the total Purchase Price shall be
completed at the offices

 

6

--------------------------------------------------------------------------------


 

of the Company in Denver, Colorado (the “Tranche Two Closing”; hereinafter
referred to with the Tranche One Closing as the “Final Closing” where no
distinction is required by the context in which the term is used) or such other
place, date or time as the Company and Hochschild may agree (the “Tranche Two
Closing Date”; hereinafter referred to with Tranche One Closing Date as “Closing
Date” where no distinction is required by the context in which the term is
used).  At that place and time, and subject to the conditions set forth in
Section 3.1 below, the Company shall deliver or cause to be delivered to
Hochschild, one or more certificates representing 3,750,000 of the Purchased
Shares.  At the Tranche Two Closing, Hochschild shall pay to the Company
$11,000,000 of the Purchase Price by wire transfer in immediately available
funds as the Company shall direct in writing.

 


2.6                                                                              
RESERVED PROCEEDS FOR EXPLORATION EXPENSES


 

(a)           At the Tranche Two Closing, the remaining $4,000,000 of the
Purchase Price (the “Exploration Amount”) shall be paid by wire transfer by
Hochschild into a bank account maintained in the Company’s name in the United
States in a federally chartered bank mutually agreeable to the Company and
Hochschild.  The account shall be the sole and exclusive property of the
Company, but shall require a signature from a Company representative and a
Hochschild representative for any withdrawals as more fully described below.

 

(b)           The Exploration Amount shall be used exclusively for exploration
expenditures at the El Aguila property or any of the other Existing Properties
(“Eligible Expenses”).  For further clarification, Eligible Expenses shall
include, but are not limited to, exploratory drilling, assays and geological
studies, fees and costs related to geologists (including the time spent by David
Reid on exploration) and sample preparation helpers, construction of drill pad
sites and associated roads, drilling, assays, construction of a decline ramp
until the point of interception with ore, drifts and crosscuts, and associated
surface facilities to support underground development and mining, and any and
all activities associated with exploration through resource estimation.

 

(c)           At any time beginning with the Tranche Two Closing Date and until
such time as the Exploration Amount has been completely expended, the Company
may request a withdrawal of such portion thereof as may be necessary in its
discretion for payment or reimbursement of Eligible Expenses (a “Withdrawal”) by
delivering written notice to Hochschild (“Withdrawal Notice”).  Such Withdrawal
Notice shall be signed by an Officer of the Company and accompanied by, or
supplemented with, such additional documentation as may be reasonably requested
by Hochschild and shall be deemed delivered to Hochschild on the day it is sent
by facsimile as described in Section 10.1 hereof or sent by electronic delivery
to Raymond Jannas, Vice President Exploration, Hochschild Mining plc.   Upon
delivery of the Withdrawal Notice, Hochschild shall have three business days to
authorize and instruct its representative to provide its signature for the
Withdrawal.  Hochschild may not withhold its approval of any Withdrawal so long
as the request relates to any Eligible Expenses.

 

7

--------------------------------------------------------------------------------


 


ARTICLE 3
CONDITIONS TO CLOSING DATE


 


3.1                                                                             
CONDITIONS TO THE COMPANY’S OBLIGATIONS TO CLOSE

 

The obligation of the Company to complete the issuance and sale of the Purchased
Shares and tender a certificate for the Purchased Shares shall be subject to
satisfaction on or before each Closing Date of the following conditions
precedent (each of which is acknowledged to be for the exclusive benefit of the
Company and may be waived in whole or in part by the Company in its complete
discretion):

 

(a)                                  All of the representations and warranties
made by Hochschild in this Agreement are true and accurate as of each Closing
Date;

 

(b)                                 All covenants to be performed by Hochschild
prior to each Closing Date pursuant to this Agreement have been performed;

 

(C)                                  HOCHSCHILD HAS TENDERED THE REQUISITE
PORTION OF THE TOTAL PURCHASE PRICE TO THE COMPANY;

 

(d)                                 There shall be no Laws, injunction, order or
decree which restrains or enjoins or otherwise prohibits the issuance and
purchase of the Purchased Shares, or any action or proceeding pending or
threatened against the Company or against Hochschild by any government authority
or any other Person (including a Party hereto) to restrain or prohibit the
completion of the transactions contemplated by this Agreement; and

 

(e)                                  All necessary approvals will have been
obtained to permit the Purchased Shares to be duly issued to, and registered in
the name of, Hochschild in compliance with all applicable Laws, including
regulatory approvals.

 


3.2                                                                             
CONDITIONS TO THE OBLIGATIONS OF HOCHSCHILD TO CLOSE


 

The obligation of Hochschild to complete the purchase of the Purchased Shares
pursuant to this Agreement shall be subject to the fulfillment of, on or before
each Closing Date, each of the following conditions precedent (each of which is
acknowledged to be for the exclusive benefit of Hochschild and may be waived in
whole or in part by the Hochschild in its complete discretion):

 

(A)           ALL OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY MADE IN
OR PURSUANT TO THIS AGREEMENT SHALL BE TRUE AND CORRECT AS OF EACH CLOSING DATE
AND WITH THE SAME EFFECT AS IF MADE AT AND AS OF EACH CLOSING DATE;

 

(B)           THE COMPANY SHALL HAVE PERFORMED OR COMPLIED WITH, IN ALL
RESPECTS, ALL OF ITS OBLIGATIONS, COVENANTS AND AGREEMENTS UNDER THIS AGREEMENT
TO BE PERFORMED OR COMPLIED WITH AT OR PRIOR TO EACH CLOSING DATE;

 

(C)           THERE SHALL BE NO LAWS, INJUNCTION, ORDER OR DECREE WHICH
RESTRAINS OR ENJOINS OR OTHERWISE PROHIBITS THE ISSUANCE AND PURCHASE OF THE
PURCHASED SHARES, OR ANY ACTION OR PROCEEDING PENDING OR THREATENED AGAINST
HOCHSCHILD OR AGAINST THE COMPANY BY ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON (INCLUDING A PARTY HERETO) TO RESTRAIN OR PROHIBIT THE COMPLETION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;

 

8

--------------------------------------------------------------------------------


 

(D)           NOTHING SHALL HAVE OCCURRED WHICH, IN HOCHSCHILD’S REASONABLE
OPINION, HAS OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
ON THE COMPANY;

 

(E)           HOCHSCHILD SHALL HAVE RECEIVED SUCH WRITTEN OPINIONS FROM COUNSEL
TO THE COMPANY (WHO SHALL NOT BE AN EMPLOYEE OF THE COMPANY OR ANY OF ITS
AFFILIATES) DATED AS OF EACH CLOSING DATE, ADDRESSED TO HOCHSCHILD AND IN THE
FORM ACCEPTABLE TO HOCHSCHILD AND ITS COUNSEL, EACH ACTING REASONABLY, AND WHICH
SHALL, AMONG OTHER THINGS, INCLUDE OPINIONS AS TO THE COMPANY’S COMPLIANCE WITH
APPLICABLE REQUIREMENTS UNDER THE SECURITIES ACT AND OTHER UNITED STATES
SECURITIES LAWS AND TITLE TO THE EXISTING PROPERTIES;

 

(F)            HOCHSCHILD WILL BE FURNISHED WITH SUCH CERTIFICATES OR OTHER
INSTRUMENTS OF THE COMPANY OR OF OFFICERS OF THE COMPANY AS HOCHSCHILD OR
HOCHSCHILD’S COUNSEL MAY REASONABLY BELIEVE NECESSARY IN ORDER TO ESTABLISH THAT
THE OBLIGATIONS AND COVENANTS CONTAINED IN THIS AGREEMENT HAVE BEEN PERFORMED OR
COMPLIED WITH IN ACCORDANCE WITH SECTION 3.2 AND THAT THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY HEREIN GIVEN ARE TRUE AND CORRECT AT EACH CLOSING DATE
IN ACCORDANCE WITH SECTION 3.2(A); AND

 

(G)           ALL NECESSARY STEPS AND PROCEEDINGS WILL HAVE BEEN TAKEN TO PERMIT
THE PURCHASED SHARES TO BE DULY ISSUED TO, AND REGISTERED IN THE NAME OF,
HOCHSCHILD IN COMPLIANCE WITH ALL APPLICABLE LAWS, INCLUDING THE COMPANY HAVING
OBTAINED ALL NECESSARY REGULATORY APPROVALS.

 

3.3                                                                              
Waiver of Condition

 

Hochschild, in the case of a condition set out in Section 3.2, and the Company,
in the case of a condition set out in Section 3.1, will have the exclusive right
to waive before each Closing Date the performance or compliance of such
condition in whole or in part and on such terms as may be agreed upon without
prejudice to any of its rights in the event of non-performance of or
non-compliance with any other condition in whole or in part. Any such waiver
will not constitute a waiver of any other conditions in favor of the waiving
party. Such waiving party will retain the right to complete the sale and
purchase of the Purchased Shares herein contemplated and sue the other party in
respect of any breach of the other party’s covenants or obligations or any
inaccuracy or misrepresentation in a representation or warranty of the other
party which gave rise to the non-performance of or non-compliance with the
condition so waived.

 

3.4                                                                              
Actions to Satisfy Closing Date Conditions.

 

(a)                                  The Company shall take all such actions as
are within its power to control and shall use commercially reasonable efforts to
cause other actions to be taken which are not within its power to control, so as
to ensure compliance with all of the conditions set forth in Section 3.2 (except
to the extent any such condition is waived by Hochschild pursuant to Section
3.3), including ensuring that during the period from the date hereof to

 

9

--------------------------------------------------------------------------------


 

each Closing Date, there is no breach of any of its representations and
warranties.

 

(b)                                 Hochschild shall take all such actions as
are within its power to control and shall use commercially reasonable efforts to
cause other actions to be taken which are not within its power to control, so as
to ensure compliance with all of the conditions set forth in Section 3.1 (except
to the extent any such condition is waived by the Company pursuant to Section
3.3), including ensuring that during the period from the date hereof to each
Closing Date, there is no breach of any of its representations and warranties.

 

ARTICLE 4
COVENANTS

 

4.1                                                                              
Post-Closing Date Covenants of the Company

 

The Company shall comply with all securities regulatory filing requirements on a
timely basis in connection with the distribution of the Purchased Shares to
Hochschild, including filing within the periods stipulated under Securities
Laws, at the Company’s expense, all private placement forms required to be filed
by the Company and paying all filing fees required to be paid in connection
therewith so that the distribution of the Purchased Shares may lawfully occur
without the necessity of filing a prospectus, registration statement or any
similar document under the Securities Laws.

 

4.2                                                                              
Press Releases

 

(a)                                  During the period from the date hereof to
each Closing Date, no press release or other public announcement with respect to
this Agreement or the transactions contemplated herein will be made by a Party
until the text of the announcement and the time and manner of its release have
been approved by the other Party in writing, acting reasonably.

 

(b)                                 Notwithstanding Section 4.2(a), if at any
time up to each Closing Date, a Party is bound by Law to make a press release or
other public announcement, such Party may do so, notwithstanding the failure of
the other Parties to approve same, provided:

 

(i)                                   the other Party is given at least one (1)
Business Day prior written notice of the intention to make such announcement and
has a reasonable opportunity to comment on the announcement; and

 

(ii)                                the announcement contains no more
information than is necessary to satisfy the specific legal requirement.

 

10

--------------------------------------------------------------------------------


 

4.3                                                                              
Commencement of Production

 

The Company shall use commercially reasonable efforts to apply for and secure
all necessary permits, authorization, agreements and surface rights required to
(i) commence mining operations (exploitation) at the El Aguila project,
including but not limited to, those permits, authorizations and agreements
specified in Schedule 5.1(a) and (ii) conduct exploration and mining development
activities at the Existing Properties.

 

4.4                                                                              
Documentation of Inter-Company Transactions

 

Not later than the filing of its annual report on Form 10-K for the year ended
December 31, 2009 with the United States Securities and Exchange Commission, the
Company shall execute appropriate documentation to evidence the inter-company
transactions with its Mexican subsidiaries, and shall provide copies of such
documentation to Hochschild.

 


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
THE COMPANY


 


5.1                                                                              
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY


 

The Company hereby represents and warrants to, and covenants with, Hochschild as
follows and acknowledges that Hochschild is relying on such representations and
warranties in connection with the transaction contemplated hereby:

 

(A)           THE COMPANY AND ITS SUBSIDIARIES HAVE BEEN DULY INCORPORATED AND
ARE IN GOOD STANDING UNDER THE LAWS OF THEIR RESPECTIVE JURISDICTIONS, AND ARE
CURRENT AND UP-TO-DATE WITH ALL FILINGS REQUIRED TO BE MADE BY THEM IN SUCH
JURISDICTION, HAVE ALL REQUISITE CORPORATE POWER AND AUTHORITY AND ARE DULY
QUALIFIED AND EXCEPT AS DISCLOSED IN SCHEDULE 5.1(A), POSSESS ALL CERTIFICATES,
AUTHORIZATIONS, PERMITS AND LICENCES ISSUED BY THE APPROPRIATE STATE, MUNICIPAL,
OR FEDERAL REGULATORY AGENCIES OR BODIES NECESSARY (AND HAS NOT RECEIVED OR IS
AWARE OF ANY MODIFICATION OR REVOCATION TO SUCH LICENCES, AUTHORIZATIONS,
CERTIFICATES OR PERMITS) TO CARRY ON THEIR BUSINESS AS NOW CONDUCTED AND TO OWN
THE EXISTING PROPERTIES AND THEIR OTHER ASSETS AND THE COMPANY AND ITS
SUBSIDIARIES HAVE ALL REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE,
DELIVER, PERFORM AND CARRY OUT THEIR OBLIGATIONS UNDER THIS AGREEMENT.

 

(B)           EXCEPT AS DISCLOSED IN SCHEDULE 5.1(B), SINCE MARCH 31, 2009,
THERE HAS BEEN NO CHANGE TO THE COMPANY (ACTUAL, OR TO THE KNOWLEDGE OF THE
COMPANY, PROPOSED OR PROSPECTIVE, WHETHER FINANCIAL OR OTHERWISE) THAT WOULD
CAUSE A MATERIAL ADVERSE EFFECT TO THE COMPANY, WHICH HAS NOT BEEN DISCLOSED TO
THE PUBLIC AND, IN ALL MATERIAL RESPECTS, THE BUSINESS OF THE COMPANY HAS BEEN
CARRIED ON IN THE USUAL AND ORDINARY COURSE CONSISTENT WITH PAST PRACTICE, TO
THE EXTENT THAT SUCH PAST PRACTICE IS CONSISTENT WITH THE CURRENT BUSINESS
DIRECTION OF THE COMPANY.

 

11

--------------------------------------------------------------------------------


 

(C)           THIS AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS;

 

(D)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE ISSUANCE, SALE AND DELIVERY OF THE
PURCHASED SHARES BY THE COMPANY:

 

(I)                                 HAS BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF THE COMPANY;

 

(II)                             DOES NOT REQUIRE THE APPROVAL, AUTHORIZATION,
CONSENT OR ORDER OF, AND NO FILING, REGISTRATION OR RECORDING WITH, ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE COMPANY IN CONNECTION WITH
THE EXECUTION AND DELIVERY OR WITH THE PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT;

 

(III)                          DOES NOT REQUIRE THE CONSENT, APPROVAL,
AUTHORIZATION, REGISTRATION OR QUALIFICATION OF OR WITH ANY GOVERNMENTAL
AUTHORITY, STOCK EXCHANGE, SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY
OR OTHER THIRD PARTY; AND

 

(IV)                         DOES NOT AND WILL NOT (OR WILL NOT WITH THE GIVING
OF NOTICE, THE LAPSE OF TIME OR THE HAPPENING OF ANY OTHER EVENT OR CONDITION)
RESULT IN A VIOLATION OF ANY OF THE TERMS OR PROVISIONS OF ANY LAW APPLICABLE TO
THE COMPANY, A BREACH OR A VIOLATION OF, OR CONFLICT WITH OR RESULT IN A DEFAULT
UNDER, OR ALLOW ANY OTHER PERSON TO EXERCISE ANY RIGHTS UNDER, ANY OF THE TERMS
OR PROVISIONS OF THE ARTICLES, BY-LAWS OR RESOLUTIONS OF THE BOARD OF DIRECTORS
(OR ANY COMMITTEE THEREOF) OR SECURITY HOLDERS OF THE COMPANY, OR ANY JUDGMENT,
DECREE, ORDER OR AWARD OF ANY COURT, GOVERNMENTAL BODY OR ARBITRATOR HAVING
JURISDICTION OVER ANY OF THEM, OR ANY AGREEMENT, LICENSE OR PERMIT TO WHICH ANY
OF THEM IS A PARTY;

 

(E)           AS OF THE CLOSE OF BUSINESS ON JUNE 29, 2009, THE AUTHORIZED
CAPITAL OF THE COMPANY CONSISTS OF 60,000,000 SHARES OF COMMON STOCK AND
5,000,000 SHARES OF PREFERRED STOCK, OF WHICH 41,095,489 SHARES OF COMMON STOCK
ARE ISSUED AND OUTSTANDING AS FULLY PAID AND NON-ASSESSABLE, AND THE COMPANY HAS
NO OTHER SHARES OF ANY KIND ISSUED AND OUTSTANDING;

 

(F)            AS AT THE DATE OF THIS AGREEMENT THERE ARE OUTSTANDING OPTIONS TO
ACQUIRE AN AGGREGATE OF UP TO 3,770,000 SHARES OF COMPANY COMMON STOCK, OF WHICH
1,000,000 WERE ISSUED SUBSEQUENT TO THE EXECUTION OF THE STRATEGIC ALLIANCE
AGREEMENT AND ARE DESCRIBED IN MORE DETAIL ON SCHEDULE 5.1(F) HERETO.  EXCEPT
FOR THE OPTIONS, NO PERSON, EXCEPT HOCHSCHILD, HOLDS ANY CONVERTIBLE SECURITIES
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR IS ENTITLED TO ANY PRE-EMPTIVE OR
ANY SIMILAR RIGHTS TO SUBSCRIBE FOR ANY SHARES OR OTHER SECURITIES OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES;

 

12

--------------------------------------------------------------------------------


 

(G)           AS AT THE DATE OF THIS AGREEMENT, HOCHSCHILD OWNS 6,000,000 SHARES
OF COMMON STOCK (“HOCHSCHILD SHARES”) REPRESENTING 14.60% OF THE ISSUED AND
OUTSTANDING SHARES ON A NON-DILUTED BASIS AND IMMEDIATELY FOLLOWING THE TRANCHE
ONE CLOSING, HOCHSCHILD WILL OWN THE PURCHASED SHARES AND THE PURCHASED SHARES
AND HOCHSCHILD SHARES WILL COLLECTIVELY REPRESENT 17.12% OF THE THEN-ISSUED AND
OUTSTANDING SHARES ON A NON-DILUTED BASIS, ASSUMING NO OTHER ISSUANCE OF SHARES
BETWEEN THE DATE OF THIS AGREEMENT AND THE TRANCHE ONE CLOSING DATE;

 

(H)           AS AT THE DATE OF THIS AGREEMENT, THERE IS NO CONTRACT OR ANY
OTHER RIGHT OF ANOTHER PERSON BINDING UPON OR WHICH AT ANY TIME IN THE FUTURE
MAY BECOME BINDING UPON THE COMPANY OR ANY OF ITS SUBSIDIARIES: (I) TO ALLOT OR
ISSUE ANY UNISSUED SHARES THEREOF TO ANY PERSON; (II) TO CREATE ANY ADDITIONAL
CLASS OF SHARES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES; (III) TO SELL,
TRANSFER, ASSIGN, PLEDGE, MORTGAGE OR IN ANY WAY DISPOSE OF OR ENCUMBER ANY
SECURITIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO OR IN FAVOUR OF ANY
PERSON; OR (IV) TO SELL, TRANSFER, ASSIGN, PLEDGE, MORTGAGE OR IN ANY OTHER WAY
DISPOSE OF OR ENCUMBER ANY OF THE ASSETS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;

 

(I)            TO THE KNOWLEDGE OF THE COMPANY, NO AGREEMENT IS IN FORCE OR
EFFECT WHICH IN ANY MANNER AFFECTS THE VOTING OR CONTROL OF ANY OF THE
SECURITIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES AND, TO THE KNOWLEDGE OF
THE COMPANY, FOLLOWING EACH CLOSING DATE AND EXCEPT FOR THE STRATEGIC ALLIANCE
AGREEMENT, THERE WILL BE NO SHAREHOLDERS’ AGREEMENT, VOTING TRUST AGREEMENT OR
OTHER AGREEMENT (I) GOVERNING OR OTHERWISE AFFECTING THE VOTING RIGHTS
ASSOCIATED WITH ANY SECURITIES OF THE COMPANY; OR (II) RESTRICTING OR OTHERWISE
AFFECTING THE POWER AND AUTHORITY OF THE DIRECTORS OF THE COMPANY;

 

(J)            THE COMPANY IS IN COMPLIANCE WITH ITS OBLIGATIONS UNDER ALL
APPLICABLE SECURITIES LAWS AND HAS FILED AND MADE TIMELY AND ACCURATE DISCLOSURE
IN REPORTS AND ALL OTHER DOCUMENTS REQUIRED TO BE FILED UNDER SECURITIES LAWS
APPLICABLE THERETO;

 

(K)           NEITHER THE COMPANY, NOR ANY PERSON ACTING ON ITS BEHALF HAS,
DIRECTLY OR INDIRECTLY, (I) MADE OFFERS OR SALES OF ANY SECURITY, OR SOLICITED
OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE THE
DISTRIBUTION OF THE PURCHASED SHARES TO BE QUALIFIED BY A PROSPECTUS FILED IN
ACCORDANCE WITH THE SECURITIES LAWS OR (II) HAS ENGAGED IN ANY ADVERTISEMENT OF
COMPANY SHARES IN ANY PRINTED MEDIA OF GENERAL AND REGULAR PAID CIRCULATION,
RADIO OR TELEVISION OR ANY OTHER FORM OF ADVERTISING IN CONNECTION WITH THE
OFFER AND SALE OF COMPANY SHARES THAT WOULD REQUIRE FILING OF A PROSPECTUS;

 

(L)            THE PURCHASED SHARES TO BE ISSUED HAVE BEEN, OR PRIOR TO EACH
CLOSING DATE (AS DEFINED IN SECTION 2.5) WILL HAVE BEEN, DULY CREATED AND, WHEN
ISSUED AND DELIVERED TO HOCHSCHILD, THE PURCHASED SHARES WILL BE VALIDLY ISSUED
AS FULLY PAID SHARES AND WILL NOT HAVE BEEN ISSUED IN VIOLATION OF OR SUBJECT TO
ANY PRE-EMPTIVE RIGHTS OR CONTRACTUAL RIGHTS TO PURCHASE SECURITIES ISSUED BY
THE COMPANY;

 

(M)          NO SECURITIES COMMISSION, STOCK EXCHANGE OR COMPARABLE AUTHORITY
HAS ISSUED ANY ORDER PREVENTING OR SUSPENDING THE DISTRIBUTION OF THE PURCHASED
SHARES OR THE TRADING OF SECURITIES OF THE COMPANY GENERALLY AND THE COMPANY IS
NOT AWARE OF ANY

 

13

--------------------------------------------------------------------------------


 

INVESTIGATION, ORDER, INQUIRY OR PROCEEDING WHICH HAS BEEN COMMENCED OR WHICH IS
PENDING, CONTEMPLATED OR THREATENED BY ANY SUCH AUTHORITY;

 

(N)           THE COMMON STOCK CURRENTLY TRADES IN THE OVER-THE-COUNTER MARKET
AND IS QUOTED ON THE BULLETIN BOARD SYSTEM MAINTAINED BY FINRA AND NO ORDER
CEASING OR SUSPENDING TRADING IN ANY SECURITIES OF THE COMPANY OR THE TRADING OF
ANY OF THE COMPANY’S ISSUED SECURITIES IS CURRENTLY OUTSTANDING AND NO
PROCEEDINGS FOR SUCH PURPOSE ARE, TO THE KNOWLEDGE OF THE COMPANY, PENDING OR
THREATENED;

 

(O)           EXCEPT AS OTHERWISE PUBLICLY DISCLOSED BY THE COMPANY, THE COMPANY
HAS CARRIED OUT ITS AFFAIRS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
TERMS AND PROVISIONS OF APPLICABLE LAWS AND IS NOT IN MATERIAL VIOLATION OF OR
IN MATERIAL DEFAULT IN THE PERFORMANCE OF ANY MORTGAGE, NOTE, INDENTURE, DEED OF
TRUST, CONTRACT, AGREEMENT (WRITTEN OR ORAL), INSTRUMENT, LEASE, LICENCE OR
OTHER DOCUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND OR TO WHICH ITS
PROPERTY OR ASSETS OR ANY OF THEM IS SUBJECT, AND NO EVENT HAS OCCURRED WHICH
WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE SUCH A DEFAULT AND ALL
SUCH CONTRACTS, AGREEMENTS AND ARRANGEMENTS ARE IN GOOD STANDING;

 

(P)           THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS DULY AND IN A TIMELY
MANNER FILED ALL TAX RETURNS THAT ARE REQUIRED TO BE FILED BY THEM AND ALL SUCH
TAX RETURNS ARE CORRECT OR COMPLETE IN ALL RESPECTS; AND, TO THE KNOWLEDGE OF
THE COMPANY AND EXCEPT AS DISCLOSED IN SCHEDULE 5.1(P), THERE ARE NO AUDITS OF
THE TAX RETURNS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES BY ANY AUTHORITY
PENDING AND THERE ARE NO OUTSTANDING CLAIMS OR LIENS FOR TAXES ON THE ASSETS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES;

 

(Q)           EXCEPT AS DISCLOSED IN SCHEDULE 5.1(Q), THERE IS NO CONTRACT TO
WHICH THE COMPANY OR ITS SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEM OR
THEIR RESPECTIVE PROPERTIES OR ASSETS ARE BOUND THAT (A) IF TERMINATED, WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY; OR (B)
IS A CONTRACT THAT CONTAINS ANY NON-COMPETITION OBLIGATIONS OR OTHERWISE
RESTRICTS IN ANY MATERIAL WAY THE BUSINESS OF THE COMPANY OR ITS SUBSIDIARIES;

 

(R)            THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS PERFORMED IN ALL
MATERIAL RESPECTS ALL RESPECTIVE OBLIGATIONS REQUIRED TO BE PERFORMED BY THEM TO
DATE UNDER ANY MATERIAL CONTRACTS AND ARE NOT, AND ARE NOT TO THE KNOWLEDGE OF
THE COMPANY, ALLEGED TO BE IN BREACH OR DEFAULT IN ANY MATERIAL RESPECT
THEREUNDER;

 

(S)           EXCEPT AS DISCLOSED IN SCHEDULE 5.1(S), NEITHER THE COMPANY NOR
ITS SUBSIDIARIES ARE PARTIES TO, BOUND BY OR SUBJECT TO ANY DEBT INSTRUMENT, OR
ANY AGREEMENT, CONTRACT OR COMMITMENT TO CREATE, ASSUME OR ISSUE ANY DEBT
INSTRUMENT;

 

(T)            THE AUDITED FINANCIAL STATEMENTS AND THE UNAUDITED FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”) APPLIED ON A BASIS CONSISTENT WITH THOSE OF PRECEDING FISCAL
PERIODS (EXCEPT THAT THE UNAUDITED FINANCIAL STATEMENTS DO NOT CONTAIN ALL OF
THE FOOTNOTES THAT WOULD BE REQUIRED BY GAAP AND HAVE BEEN PREPARED IN
ACCORDANCE WITH THE RULES OF THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION PERTAINING TO CONDENSED INTERIM STATEMENTS) AND THE

 

14

--------------------------------------------------------------------------------


 

STATEMENTS PRESENT FAIRLY THE ASSETS, LIABILITIES AND FINANCIAL CONDITION OF THE
COMPANY AS AT THE DATES AND FOR THE PERIODS INDICATED IN SUCH FINANCIAL
STATEMENTS;

 

(U)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS BEEN IN
MATERIAL VIOLATION OF ANY ENVIRONMENTAL LAWS OR PERMITS AND THERE ARE NO ORDERS,
RULINGS OR DIRECTIVES ISSUED, PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES UNDER OR PURSUANT TO
ANY ENVIRONMENTAL LAWS;

 

(V)           THE COMPANY AND ITS SUBSIDIARIES HOLD EITHER FREEHOLD TITLE,
MINING LEASES, MINING CLAIMS OR OTHER CONVENTIONAL PROPERTY, PROPRIETARY OR
CONTRACTUAL INTERESTS OR RIGHTS, RECOGNIZED IN THE JURISDICTION IN WHICH A
PARTICULAR PROPERTY IS LOCATED IN RESPECT OF THE ORE BODIES AND MINERALS LOCATED
IN ITS EXISTING PROPERTIES UNDER VALID, SUBSISTING AND ENFORCEABLE TITLE
DOCUMENTS OR OTHER RECOGNIZED AND ENFORCEABLE AGREEMENTS OR INSTRUMENTS, WHICH
ARE CURRENTLY SUFFICIENT TO PERMIT THE COMPANY THROUGH ITS SUBSIDIARIES TO
EXPLORE THE MINERALS RELATING THERETO, AND ALL SUCH PROPERTY, LEASES OR CLAIMS
AND ALL PROPERTY, LEASES OR CLAIMS IN WHICH THE COMPANY OR THE SUBSIDIARIES HAVE
ANY INTEREST OR RIGHT HAVE BEEN VALIDLY LOCATED AND RECORDED IN ACCORDANCE WITH
ALL APPLICABLE LAWS AND ARE VALID AND SUBSISTING;

 

(W)          THE COMPANY’S SUBSIDIARIES HAVE OBTAINED SURFACE RIGHTS, ACCESS
RIGHTS AND OTHER RIGHTS TO ONLY PORTIONS OF ITS HOLDINGS AS FOLLOWS: THE EL
AGUILA PROJECT HAS BEEN GRANTED SURFACE RIGHTS FOR EXPLORATION (INCLUDING THE LA
ARISTA UNDERGROUND VEIN DEPOSIT)  AND SURFACE RIGHTS FOR EXPLOITATION (THE EL
AGUILA OPEN PIT) IN THE AREA OF ITS MINING SITES AND MILL SITE (AND HAVE APPLIED
FOR SURFACE DISTURBANCE AT PORTAL OF UNDERGROUND MINE FOR LA ARISTA DEPOSIT);
LAS MARGARITAS HAS BEEN GRANTED SURFACE RIGHTS FOR EXPLORATION ON A PORTION OF
ITS CLAIMS; EL REY HAS BEEN GRANTED SURFACE RIGHTS FOR EXPLORATION ON A PORTION
OF ITS CLAIMS; AND NO SURFACE RIGHTS HAVE BEEN OBTAINED FOR EXPLORATION AT THE
SOLAGA PROPERTY;

 

(X)           THE COMPANY HAS NOT DECLARED OR PAID, OR COMMITTED TO DECLARE OR
PAY, ANY AMOUNT TO ANY PERSON IN RESPECT OF A PERFORMANCE OR INCENTIVE OR OTHER
BONUS IN CONNECTION WITH THE COMPLETION OF THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT;

 

(Y)           THE COMPANY’S SUBSIDIARIES HAVE TIMELY FILED APPLICATIONS WITH THE
RELEVANT  AUTHORITIES TO OBTAIN ALL NECESSARY PERMITS REQUIRED TO COMMENCE
MINING OPERATIONS (EXPLOITATION) AT THE  EL AGUILA PROJECT, INCLUDING BUT NOT
LIMITED TO: (I) THE RIGHTS TO USE GROUNDWATER; AND (II) AUTHORIZATION FOR THE
PURCHASE, STORAGE AND USE OF EXPLOSIVES;

 

(Z)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO ANY
CLAIM FOR WRONGFUL DISMISSAL, CONSTRUCTIVE DISMISSAL OR ANY OTHER CLAIM OR ANY
LITIGATION RELATING TO ITS EMPLOYEES OR INDEPENDENT CONTRACTORS (INCLUDING ANY
TERMINATION OF SUCH PERSONS) NOR TO THE COMPANY’S KNOWLEDGE ARE ANY SUCH CLAIMS
OR LITIGATION THREATENED, OTHER THAN THOSE CLAIMS OR SUCH LITIGATION AS WOULD
INDIVIDUALLY OR IN THE AGGREGATE NOT HAVE A MATERIAL ADVERSE EFFECT ON THE
COMPANY;

 

(AA)         THE COMPANY AND EACH SUBSIDIARY HAS TIMELY FILED WITH ALL
APPLICABLE SECURITIES REGULATORY AUTHORITIES, AND ALL APPLICABLE SELF-REGULATORY
ORGANIZATIONS TRUE AND COMPLETE COPIES OF ALL FORMS, REPORTS, SCHEDULES,
STATEMENTS AND OTHER DOCUMENT REQUIRED TO

 

15

--------------------------------------------------------------------------------


 

BE FILED BY IT, AND ALL SUCH DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH
THE REQUIREMENTS OF APPLICABLE SECURITIES LAWS;

 

(BB)        THERE ARE NO ACTIONS, SUITS, PROCEEDINGS OR INQUIRIES PENDING OR, TO
THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY OR ITS
SUBSIDIARIES OR THEIR PROPERTY OR ASSETS AT LAW OR IN EQUITY OR BEFORE OR BY ANY
FEDERAL, MUNICIPAL OR OTHER GOVERNMENTAL DEPARTMENT, COURT, COMMISSION, BOARD,
BUREAU, AGENCY OR INSTRUMENTALITY;

 

(CC)         THERE IS AND HAS BEEN NO FAILURE ON THE PART OF THE COMPANY OR ANY
OF THE COMPANY’S DIRECTORS OR OFFICERS, IN THEIR CAPACITIES AS SUCH, TO COMPLY
IN ALL MATERIAL RESPECTS WITH ANY APPLICABLE PROVISION OF THE SARBANES-OXLEY ACT
OF 2002 AND THE RULES AND REGULATIONS PROMULGATED IN CONNECTION THEREWITH,
INCLUDING SECTION 402 RELATED TO LOANS AND SECTIONS 302 AND 906 RELATED TO
CERTIFICATIONS.

 

(DD)        THE COMPANY ACKNOWLEDGES THAT THE REPRESENTATIONS, WARRANTIES,
ACKNOWLEDGEMENTS AND AGREEMENTS CONTAINED HEREIN ARE MADE BY THE COMPANY WITH
THE INTENT THAT THEY MAY BE RELIED UPON BY HOCHSCHILD IN DECIDING TO SUBSCRIBE
FOR THE PURCHASED SHARES.  THE COMPANY FURTHER AGREES THAT IT SHALL REPRESENT
AND WARRANT THAT EXCEPT AS SET FORTH IN SUCH REPRESENTATION OR WARRANTY, THE
FOREGOING REPRESENTATIONS AND WARRANTIES WILL BE TRUE AND CORRECT AS AT EACH
CLOSING DATE WITH THE SAME FORCE AND EFFECT AS IF THEY HAD BEEN MADE BY THE
COMPANY AT THE CLOSING DATE AND THAT THEY SHALL SURVIVE THE PURCHASE BY
HOCHSCHILD OF THE PURCHASED SHARES. THE COMPANY UNDERTAKES TO NOTIFY HOCHSCHILD
IMMEDIATELY OF ANY CHANGE IN ANY REPRESENTATION, WARRANTY OR OTHER INFORMATION
RELATING TO THE COMPANY SET FORTH HEREIN WHICH TAKES PLACE PRIOR TO EACH CLOSING
DATE. FOR GREATER CERTAINTY, THE COMPANY ACKNOWLEDGES THAT HOCHSCHILD IS RELYING
UPON THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY IN ENTERING INTO THIS
AGREEMENT AND CONFIRMS THAT NO INVESTIGATION MADE BY HOCHSCHILD OR ITS
REPRESENTATIVES WILL AFFECT HOCHSCHILD’S RIGHT TO RELY ON ANY SUCH
REPRESENTATION AND WARRANTY MADE BY THE COMPANY IN THIS AGREEMENT.

 

ARTICLE 6
ACKNOWLEDGEMENTS, COVENANTS, REPRESENTATIONS
AND WARRANTIES OF HOCHSCHILD

 


6.1                                                                              
ACKNOWLEDGEMENTS, REPRESENTATIONS, WARRANTIES AND COVENANTS OF HOCHSCHILD


 

Hochschild hereby represents and warrants to, and covenants with, the Company as
follows and acknowledges that the Company is relying on such representations and
warranties in connection with the transactions contemplated herein:

 

(A)           HOCHSCHILD CERTIFIES THAT IT IS RESIDENT IN THE JURISDICTION SET
OUT ON THE SIGNATURE PAGE OF THIS AGREEMENT.  SUCH ADDRESS WAS NOT CREATED AND
IS NOT USED SOLELY FOR THE PURPOSE OF ACQUIRING THE SHARES AND HOCHSCHILD WAS
SOLICITED TO PURCHASE IN SUCH JURISDICTION;

 

(B)          HOCHSCHILD IS NOT A U.S. PERSON (AS DEFINED IN RULE 902(K) OF
REGULATION S UNDER THE SECURITIES ACT);

 

16

--------------------------------------------------------------------------------


 

(C)           HOCHSCHILD IS SUBSCRIBING FOR THE PURCHASED SHARES FOR ITS OWN
ACCOUNT AND NOT FOR THE ACCOUNT OF A U.S. PERSON OR FOR RESALE IN THE UNITED
STATES AND HOCHSCHILD CONFIRMS THAT THE PURCHASED SHARES HAVE NOT BEEN OFFERED
TO HOCHSCHILD IN THE UNITED STATES AND THAT THIS AGREEMENT HAS NOT BEEN SIGNED
IN THE UNITED STATES;

 

(D)          HOCHSCHILD ACKNOWLEDGES THAT THE PURCHASED SHARES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT AND MAY NOT BE OFFERED OR SOLD IN THE UNITED
STATES OR TO A U.S. PERSON UNLESS THE SECURITIES ARE REGISTERED UNDER THE
SECURITIES ACT AND ALL APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM
SUCH REGISTRATION REQUIREMENTS IS AVAILABLE, AND FURTHER AGREES THAT HEDGING
TRANSACTIONS INVOLVING SUCH SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT;

 

(E)           HOCHSCHILD UNDERSTANDS THAT THE COMPANY IS THE SELLER OF THE
PURCHASED SHARES AND THAT, FOR PURPOSES OF REGULATION S, A “DISTRIBUTOR” IS ANY
UNDERWRITER, DEALER OR OTHER PERSON WHO PARTICIPATES, PURSUANT TO A CONTRACTUAL
ARRANGEMENT, IN THE DISTRIBUTION OF SECURITIES SOLD IN RELIANCE ON REGULATION S
AND THAT AN “AFFILIATE” IS ANY PARTNER, OFFICER, DIRECTOR OR ANY PERSON DIRECTLY
OR INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH ANY PERSON
IN QUESTION. EXCEPT AS OTHERWISE PERMITTED BY REGULATION S, HOCHSCHILD AGREES
THAT IT WILL NOT, DURING A ONE YEAR DISTRIBUTION COMPLIANCE PERIOD, ACT AS A
DISTRIBUTOR, EITHER DIRECTLY OR THROUGH ANY AFFILIATE, OR SELL, TRANSFER,
HYPOTHECATE OR OTHERWISE CONVEY THE PURCHASED SHARES OR UNDERLYING SECURITIES
OTHER THAN TO A NON-U.S. PERSON;

 

(F)           HOCHSCHILD ACKNOWLEDGES AND UNDERSTANDS THAT IN THE EVENT THE
PURCHASED SHARES ARE OFFERED, SOLD OR OTHERWISE TRANSFERRED BY HOCHSCHILD TO A
NON-U.S PERSON PRIOR TO THE EXPIRATION OF A ONE YEAR DISTRIBUTION COMPLIANCE
PERIOD, THE PURCHASER OR TRANSFEREE MUST AGREE NOT TO RESELL SUCH SECURITIES
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM REGISTRATION; AND MUST FURTHER AGREE NOT TO ENGAGE IN HEDGING TRANSACTIONS
WITH REGARD TO SUCH SECURITIES UNLESS IN COMPLIANCE WITH THE SECURITIES ACT;

 

(G)          HOCHSCHILD WILL NOT OFFER, SELL OR OTHERWISE DISPOSE OF THE
PURCHASED SHARES IN THE UNITED STATES OR TO A U.S. PERSON UNLESS (A) THE COMPANY
HAS CONSENTED TO SUCH OFFER, SALE OR DISPOSITION AND SUCH OFFER, SALE OR
DISPOSITION IS MADE IN ACCORDANCE WITH AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT AND THE SECURITIES LAWS OF ALL APPLICABLE
STATES OF THE UNITED STATES OR (B) THE SEC HAS DECLARED EFFECTIVE A REGISTRATION
STATEMENT IN RESPECT OF SUCH SECURITIES;

 

(H)          THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE PERFORMANCE AND
COMPLIANCE WITH THE TERMS HEREOF, THE SUBSCRIPTION FOR THE PURCHASED SHARES AND
THE COMPLETION OF THE TRANSACTIONS DESCRIBED HEREIN BY HOCHSCHILD WILL NOT
RESULT IN ANY MATERIAL BREACH OF, OR BE IN CONFLICT WITH, OR CONSTITUTE A
MATERIAL DEFAULT UNDER, OR CREATE A STATE OF FACTS THAT, AFTER NOTICE OR LAPSE
OF TIME, OR BOTH, WOULD CONSTITUTE A MATERIAL DEFAULT UNDER ANY TERM OR
PROVISION OF THE CONSTATING DOCUMENTS, BY-LAWS OR RESOLUTIONS OF HOCHSCHILD, THE
SECURITIES LAWS OR ANY OTHER LAWS APPLICABLE TO HOCHSCHILD, ANY AGREEMENT TO
WHICH HOCHSCHILD IS A PARTY, OR ANY JUDGMENT, DECREE, ORDER, STATUTE, RULE OR
REGULATION APPLICABLE TO HOCHSCHILD;

 

17

--------------------------------------------------------------------------------


 

(I)            HOCHSCHILD IS SUBSCRIBING FOR THE PURCHASED SHARES AS PRINCIPAL
FOR ITS OWN ACCOUNT AND NOT FOR THE BENEFIT OF ANY OTHER PERSON (WITHIN THE
MEANING OF APPLICABLE SECURITIES LAWS);

 

(J)            THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED
BY, AND CONSTITUTES A LEGAL, VALID AND BINDING AGREEMENT OF, HOCHSCHILD.  THIS
AGREEMENT IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AGAINST HOCHSCHILD;

 

(K)           HOCHSCHILD IS DULY INCORPORATED AND IS VALIDLY SUBSISTING UNDER
THE LAWS OF ITS JURISDICTION AND HAS ALL REQUISITE LEGAL AND CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, TO SUBSCRIBE FOR THE PURCHASED
SHARES AS CONTEMPLATED HEREIN AND TO CARRY OUT AND PERFORM ITS OBLIGATIONS UNDER
THE TERMS OF THIS AGREEMENT;

 

(L)            HOCHSCHILD HAS BEEN ADVISED TO CONSULT ITS OWN LEGAL ADVISORS
WITH RESPECT TO TRADING IN THE PURCHASED SHARES, AND WITH RESPECT TO THE RESALE
RESTRICTIONS IMPOSED BY THE SECURITIES LAWS OF THE JURISDICTION IN WHICH
HOCHSCHILD RESIDES AND OTHER APPLICABLE SECURITIES LAWS, AND ACKNOWLEDGES THAT
NO REPRESENTATION HAS BEEN MADE RESPECTING THE APPLICABLE HOLD PERIODS IMPOSED
BY THE SECURITIES LAWS OR OTHER RESALE RESTRICTIONS APPLICABLE TO SUCH
SECURITIES THAT RESTRICT THE ABILITY OF HOCHSCHILD TO RESELL SUCH SECURITIES,
THAT HOCHSCHILD IS SOLELY RESPONSIBLE TO FIND OUT WHAT THESE RESTRICTIONS ARE
AND HOCHSCHILD IS SOLELY RESPONSIBLE (AND THE COMPANY IS NOT IN ANY WAY
RESPONSIBLE) FOR COMPLIANCE WITH APPLICABLE RESALE RESTRICTIONS AND HOCHSCHILD
IS AWARE THAT IT MAY NOT BE ABLE TO RESELL SUCH SECURITIES EXCEPT IN ACCORDANCE
WITH LIMITED EXEMPTIONS UNDER THE SECURITIES LAWS AND OTHER APPLICABLE
SECURITIES LAWS;

 

(M)          NO PERSON HAS MADE ANY WRITTEN OR ORAL REPRESENTATIONS:

 

(I)            THAT ANY PERSON WILL RESELL OR REPURCHASE THE PURCHASED SHARES;

 

(II)           THAT ANY PERSON WILL REFUND THE PURCHASE PRICE; OR

 

(III)          AS TO THE FUTURE PRICE OR VALUE OF THE PURCHASED SHARES;

 

(N)           THERE ARE RISKS ASSOCIATED WITH THE PURCHASE OF AND INVESTMENT IN
THE PURCHASED SHARES AND HOCHSCHILD HAS SUCH KNOWLEDGE AND EXPERIENCE THAT IT IS
CAPABLE OF EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN THE PURCHASED
SHARES AND FULLY UNDERSTANDS THE RESTRICTIONS ON RESALE OF THE PURCHASED SHARES
AND IS CAPABLE OF BEARING THE ECONOMIC RISK OF THE INVESTMENT;

 

(O)           THE FUNDS REPRESENTING THE PURCHASE PRICE THAT WILL BE PAID BY
HOCHSCHILD TO THE COMPANY HEREUNDER, WILL NOT REPRESENT PROCEEDS OF CRIME FOR
THE PURPOSES OF UNITED STATES ANTI-TERRORIST LEGISLATION AND HOCHSCHILD
ACKNOWLEDGES THAT THE COMPANY MAY IN THE FUTURE BE REQUIRED BY LAW TO DISCLOSE
HOCHSCHILD’S NAME AND OTHER INFORMATION RELATING TO THIS AGREEMENT AND
HOCHSCHILD’S SUBSCRIPTION HEREUNDER PURSUANT TO SUCH LEGISLATION.  TO THE BEST
OF ITS KNOWLEDGE (A) NONE OF THE PURCHASE PRICE TO BE PROVIDED BY HOCHSCHILD (I)
HAS BEEN OR WILL BE DERIVED FROM OR RELATED TO ANY ACTIVITY THAT IS DEEMED
CRIMINAL UNDER THE LAWS OF THE UNITED STATES OF AMERICA, OR ANY OTHER
JURISDICTION, OR (II) IS BEING TENDERED ON BEHALF OF A PERSON OR ENTITY WHO HAS
NOT BEEN IDENTIFIED TO HOCHSCHILD, AND (B) IT SHALL

 

18

--------------------------------------------------------------------------------


 

PROMPTLY NOTIFY THE COMPANY IF HOCHSCHILD DISCOVERS THAT ANY OF SUCH
REPRESENTATIONS CEASES TO BE TRUE, AND TO PROVIDE THE COMPANY WITH APPROPRIATE
INFORMATION IN CONNECTION THEREWITH;

 

(P)          HOCHSCHILD ACKNOWLEDGES THAT NO SECURITIES COMMISSION, AGENCY,
GOVERNMENTAL AUTHORITY, REGULATORY BODY, STOCK EXCHANGE OR OTHER REGULATORY BODY
OR SIMILAR REGULATORY AUTHORITY HAS REVIEWED OR PASSED ON THE MERITS OF THE
PURCHASED SHARES;

 

(Q)          HOCHSCHILD ACKNOWLEDGES THAT THE PURCHASED SHARES MAY BE SUBJECT TO
STATUTORY RESALE RESTRICTIONS UNDER THE SECURITIES LAWS OF THE JURISDICTION IN
WHICH HOCHSCHILD RESIDES AND UNDER OTHER APPLICABLE SECURITIES LAWS, AND
HOCHSCHILD COVENANTS THAT IT WILL NOT RESELL THE SHARES EXCEPT IN COMPLIANCE
WITH SUCH LAWS AND HOCHSCHILD ACKNOWLEDGES THAT IT IS SOLELY RESPONSIBLE (AND IN
NO WAY IS THE COMPANY RESPONSIBLE) FOR SUCH COMPLIANCE;

 

(R)           HOCHSCHILD ACKNOWLEDGES THAT THE CERTIFICATES REPRESENTING THE
PURCHASED SHARES, AND ALL CERTIFICATES ISSUED IN SUBSTITUTION OR EXCHANGE
THEREOF, WILL BEAR A LEGEND SUBSTANTIALLY IN THE FOLLOWING FORM:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
GOLD RESOURCE CORPORATION (“GRC”), (B) OUTSIDE THE UNITED STATES IN COMPLIANCE
WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH
RULE 144 OR 144A THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR
(E) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT
OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO GRC AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER
CASE REASONABLY SATISFACTORY TO GRC.  HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES
ACT.

 

(S)           HOCHSCHILD ACKNOWLEDGES THAT THE COMPANY IS RELYING ON THE
REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED HEREIN TO DETERMINE
HOCHSCHILD’S ELIGIBILITY TO SUBSCRIBE FOR THE PURCHASED SHARES UNDER APPLICABLE
SECURITIES LAWS.  HOCHSCHILD UNDERTAKES TO IMMEDIATELY NOTIFY THE COMPANY OF ANY
CHANGE IN ANY STATEMENT OR OTHER INFORMATION RELATING TO HOCHSCHILD SET FORTH IN
THIS AGREEMENT WHICH TAKES PLACE PRIOR TO EACH CLOSING DATE;

 

19

--------------------------------------------------------------------------------


 

(T)           HOCHSCHILD ACKNOWLEDGES THAT IT IS RESPONSIBLE FOR OBTAINING SUCH
LEGAL AND TAX ADVICE AS IT CONSIDERS APPROPRIATE IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED UNDER THIS AGREEMENT;

 

(U)          HOCHSCHILD HAS REVIEWED (I) THE ANNUAL REPORT ON FORM 10-K FOR THE
FISCAL YEAR ENDED DECEMBER 31, 2008; (II) THE QUARTERLY REPORT ON FORM 10-Q FOR
THE QUARTER ENDED MARCH 31, 2009; AND (III) ALL OTHER REPORTS FILED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION BY THE COMPANY SINCE MARCH 31,
2009, EACH OF WHICH IS AVAILABLE FROM THE PUBLIC REFERENCE ROOM OF THE SEC OR ON
ITS WEB SITE AT HTTP://WWW.SEC.GOV.  HOCHSCHILD’S DECISION TO PURCHASE THE
PURCHASED SHARES WAS BASED SOLELY ON THE REPRESENTATIONS IN THIS AGREEMENT AND
THE FILINGS OF THE COMPANY WITH THE SEC ITEMIZED IMMEDIATELY ABOVE, AND NO
PERSON OR ENTITY HAS MADE ANY REPRESENTATIONS OR WARRANTIES EXCEPTS AS SET FORTH
HEREIN;

 

(V)          THERE ARE RISKS ASSOCIATED WITH THE PURCHASE OF THE SHARES AND
HOCHSCHILD MAY LOSE ITS ENTIRE INVESTMENT.  THESE RISKS INCLUDE THOSE ITEMIZED
IN THE COMPANY’S FILINGS WITH THE SEC ITEMIZED ABOVE.  HOCHSCHILD ACKNOWLEDGES
HAVING READ THESE RISKS AND UNDERSTANDS THEM.

 

(W)          HOCHSCHILD HAS HAD THE OPPORTUNITY TO ASK QUESTIONS OF, AND RECEIVE
ANSWERS FROM, THE OFFICERS AND DIRECTORS OF THE COMPANY REGARDING THE OFFERING,
THE COMPANY OR ANY OTHER INFORMATION RELEVANT TO HOCHSCHILD’S INVESTMENT;

 

(X)           HOCHSCHILD ACKNOWLEDGES THE FOLLOWING: (I) THIS AGREEMENT REQUIRES
HOCHSCHILD TO PROVIDE CERTAIN INFORMATION TO THE COMPANY; (II) SUCH INFORMATION
IS BEING COLLECTED BY THE COMPANY FOR THE PURPOSES OF COMPLETING THE OFFERING,
WHICH INCLUDES, WITHOUT LIMITATION, DETERMINING HOCHSCHILD’S ELIGIBILITY TO
PURCHASE THE PURCHASED SHARES UNDER THE APPLICABLE SECURITIES LAWS, PREPARING
AND REGISTERING CERTIFICATES REPRESENTING PURCHASED SHARES TO BE ISSUED TO
HOCHSCHILD AND COMPLETING FILINGS REQUIRED BY ANY STOCK EXCHANGE OR SECURITIES
REGULATORY AUTHORITY; (III) HOCHSCHILD’S INFORMATION MAY BE DISCLOSED BY THE
COMPANY TO: (A) STOCK EXCHANGES OR SECURITIES REGULATORY AUTHORITIES; AND (B)
THE COMPANY’S ADVISORS, INCLUDING LEGAL COUNSEL AND MAY BE INCLUDED IN RECORD
BOOKS IN CONNECTION WITH THE OFFERING. BY EXECUTING THIS AGREEMENT, HOCHSCHILD
IS DEEMED TO BE CONSENTING TO THE FOREGOING COLLECTION, USE AND DISCLOSURE OF
HOCHSCHILD’S INFORMATION.  HOCHSCHILD ALSO CONSENTS TO THE FILING OF COPIES OR
ORIGINALS OF THIS AGREEMENT AS MAY BE REQUIRED TO BE FILED WITH ANY STOCK
EXCHANGE OR SECURITIES REGULATORY AUTHORITY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY;

 

(Y)          HOCHSCHILD CONSENTS TO THE COMPANY MAKING A NOTATION ON ITS RECORDS
AND GIVING INSTRUCTIONS TO ANY TRANSFER AGENT OF THE COMPANY IN ORDER TO
IMPLEMENT THE RESTRICTIONS ON TRANSFERS SET FORTH AND DESCRIBED HEREIN, AND
HOCHSCHILD UNDERSTANDS AND ACKNOWLEDGES THAT THE COMPANY MAY INSTRUCT THE
REGISTRAR AND TRANSFER AGENT OF THE COMPANY NOT TO RECORD A TRANSFER WITHOUT
FIRST BEING NOTIFIED BY THE COMPANY THAT IT IS SATISFIED THAT SUCH TRANSFER IS
EXEMPT FROM OR NOT SUBJECT TO REGISTRATION UNDER THE SECURITIES ACT.

 

20

--------------------------------------------------------------------------------



 


ARTICLE 7
SURVIVAL OF REPRESENTATIONS,
WARRANTIES AND COVENANTS


 


7.1                                                                              
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY


 

Unless otherwise stated herein, the representations, warranties and covenants of
the Company contained in this Agreement shall survive each Closing Date for a
period of two years and, notwithstanding such Closing Date or any investigation
made by or on behalf of Hochschild with respect thereto, shall continue in full
force and effect for the benefit of Hochschild.

 


7.2                                                                              
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS OF HOCHSCHILD


 

The representations, warranties and covenants of Hochschild contained in this
Agreement shall survive each Closing Date for a period of two years and,
notwithstanding such Closing Date or any investigation made by or on behalf of
the Company with respect thereto and notwithstanding any subsequent disposition
by Hochschild of any of the Purchased Shares, shall continue in full force and
effect.

 

ARTICLE 8

TERMINATION

 

8.1                                                                              
Termination.

 

This Agreement may be terminated at any time prior to any Closing Date by:

 

(a)           Hochschild if (i) at any Closing Date, any of the conditions
specified in Section 3.2 has not been satisfied in full; (ii) there has been a
material violation or material breach by the Company of any covenant,
representation or warranty or other agreement contained in this Agreement such
that any condition specified in Section 3.2 would be incapable of being
satisfied at the Closing Date, and such violation or breach is not waived by
Hochschild or, in the case of a covenant breach, cured by the Company by the
earlier of ten days (or such longer period of time as may be required provided
the Company is diligently pursuing such cure) after written notice thereof by
Hochschild, or the Closing; and

 

(b)           the Company if (i) at any Closing Date, any of the conditions
specified in Section 3.1 has not been satisfied in full; (ii) there has been a
material violation or material breach by Hochschild of any covenant,
representation or warranty or other agreement contained in this Agreement such
that any condition specified in Section 3.1 would be incapable of being
satisfied at the Closing Date, and such violation or breach is not waived by the
Company or, in the case of a covenant breach, cured by Hochschild by the earlier
of ten days (or such longer period of time as may be required provided the
Company is diligently pursuing such cure) after written notice thereof by the
Company, or the Closing;

 

21

--------------------------------------------------------------------------------


 

(c)           by written agreement of the Parties; or

 

(d)           by either Hochschild or the Company if the Tranche Two Closing
Date has not occurred by July 31, 2009 (other than due to the fault or
negligence of the Party purporting to exercise this termination right), which
date may be extended with the written consent of both Parties.

 

8.2                                                                              
Effect of Termination.

 

If this Agreement is terminated pursuant to Section 8.1, all obligations of the
Parties under or pursuant to this Agreement will terminate without further
liability of any Party to the other except for the provision of Section 10.3
relating to expenses, Section 4.2 relating to press releases and this
Section 8.2, provided that nothing herein will relieve any Party from liability
for any breach of this Agreement occurring before its termination.

 

ARTICLE 9

INDEMNIFICATION

 

9.1          Indemnification by the Company

 

The Company will indemnify and save harmless Hochschild and the directors,
officers, employees and agents of Hochschild (collectively, the “Hochschild
Indemnitees”) from and against all Claims incurred by any one or more of
Hochschild Indemnitees directly or indirectly resulting from any breach of any
covenant of the Company contained in this Agreement or from any inaccuracy or
misrepresentation in any representation or warranty set forth in Section 5.1.

 

9.2          Indemnification by Hochschild

 

Hochschild will indemnify collectively and save harmless the Company and the
directors, officers, employees and agents of the Company (collectively, the
“Company Indemnitees”) from and against all Claims incurred by any one or more
of the Company Indemnitees directly or indirectly resulting from any breach of
any covenant of Hochschild contained in this Agreement or from any inaccuracy or
misrepresentation in any representation or warranty set forth in Section 6.1.

 


ARTICLE 10
MISCELLANEOUS


 


10.1                                                                       
NOTICE


 

All notices or other communications required or permitted to be given by one
party to another by the terms hereof shall be given in writing by personal
delivery or facsimile delivered to such other party as follows:

 

22

--------------------------------------------------------------------------------


 

To the Company:

 

Gold Resource Corporation

222 Milwaukee St., Suite 301

Denver, CO  80206

Attention:  William Reid, President

Facsimile No.: (303) 320-7835

 

To Hochschild:

 

Hochschild Mining Holdings Limited

Calle La Colonia 180

Surco, Lima 33, Peru

Attention:  Jose A. Palma

Facsimile No.:  +511-437-5009

 

or at such other address or facsimile number as may be given by either of them
to the other in writing from time to time and such other notices or
communications shall be deemed to have been received when delivered or, if by
facsimile, on the next business day after such notice or other communication has
been transmitted by facsimile (with receipt confirmed).

 


10.2                                                                       
FURTHER ASSURANCES


 

Each of the parties hereto upon the request of each of the other parties hereto,
whether before or after each Closing Date, shall do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney and assurances as may reasonably be necessary or desirable to complete
the transactions contemplated herein.

 


10.3                                                                       
COSTS AND EXPENSES


 

All costs and expenses (including, without limitation, the fees and
disbursements of legal counsel) incurred in connection with this Agreement and
the transactions herein contemplated shall be paid and borne by the party
incurring such costs and expenses.

 

10.4                                                                       
Taxes

 

Hochschild does not assume and will not be liable for any Taxes which may be or
become payable by the Company, including any Taxes resulting from or arising as
a consequence of the issuance by the Company of any Purchased Shares to
Hochschild herein contemplated, and the Company will indemnify and save harmless
Hochschild, its Affiliates and their respective directors, officers, employees
and agents from and against all such Taxes.

 


10.5                                                                       
APPLICABLE LAW


 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of New York
and the laws of the United States applicable therein. Any and all disputes
arising under this Agreement, whether as to interpretation, performance or
otherwise, shall be subject to the non-exclusive jurisdiction of

 

23

--------------------------------------------------------------------------------


 

the courts of Colorado and each of the parties hereto hereby irrevocably attorns
to the jurisdiction of the courts of such state.

 


10.6                                                                       
ENTIRE AGREEMENT


 

This Agreement, together with the Confidentiality and Non-Disclosure Agreement
and the Strategic Alliance Agreement, constitute the entire agreement between
the parties with respect to the transactions contemplated herein and cancels and
supersedes any prior understandings, agreements, negotiations and discussions
between the parties.  There are no representations, warranties, terms,
conditions, undertakings or collateral agreements or understandings, express or
implied, between the parties hereto other than those expressly set forth in this
Agreement or in any such agreement, certificate, affidavit, statutory
declaration or other document as aforesaid.  This Agreement may not be amended
or modified in any respect except by written instrument executed by each of the
parties hereto.

 


10.7                                                                       
COUNTERPARTS


 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original and all of which together shall constitute one and
the same Agreement. Counterparts may be delivered either in original or faxed
form and the parties adopt any signature received by a receiving fax machine as
original signatures of the parties.

 


10.8                                                                       
ASSIGNMENT


 

This Agreement may not be assigned by either party except with the prior written
consent of the other parties hereto.

 


10.9                                                                       
ENUREMENT


 

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, successors (including any
successor by reason of the amalgamation or merger of any party), administrators
and permitted assigns.

 


10.10                                                                 LANGUAGE


 

It is the express wish of Hochschild that the Agreement and any related
documentation be drawn up in English.

 

 

 

GOLD RESOURCE CORPORATION

 

 

 

 

 

By:

/s/ David C. Reid

 

 

David C. Reid, Vice President

 

 

Authorized Signing Officer

 

24

--------------------------------------------------------------------------------


 

 

HOCHSCHILD MINING HOLDINGS LTD.

 

 

 

 

 

By:

/s/ Miguel Aramburu

 

 

Miguel Aramburu, Director

 

 

Authorized Signing Officer

 

 

 

 

 

Peru

 

 

Country of Domicile

 

25

--------------------------------------------------------------------------------